TREAT, District Judge.
The contract of the bankrupt appears to have been that of an ordinary retainer to conduct a cause, and his compensation was not contingent upon his final success, or upon the final proceedings in the petition. He was, therefore, entitled to be paid for his services as he rendered them. For the services rendered before filing his petition he had a claim upon his clients, and that passes to the assignee, but he was not compelled to work for the as-*935signee after the bankruptcy, and for the value of services subsequently rendered in the cause he is entitled to retain the compensation. Upon the evidence in this cause the assignee will be allowed three hundred dollars, and the remaining seven hundred dollars the bankrupt may retain, upon executing to the assignee the necessary orders to enable him to collect the three hundred dollars from the partition suit.